Title: To Thomas Jefferson from William Baker, 22 April 1802
From: Baker, William
To: Jefferson, Thomas


            Dr Sir	
              April 22 1802
            The repeal of the late Judiciary carrying with it the potomack district, leaves me no views of advantage from my Marshalsy! The changes which have been made, and are now making by Congress, will necessarily create new offices—I know you will excuse me when I inform you that the inducements which prompted me to solicit an appointment at the commencement of your Presidentcy are now greatly increased by the heavy losses I have sustained in Fitzgeralds insolvency, and in security ship!
            Thus circumstanc’d I have consulted several of my Friends in and out of the Goverment upon the elegibility of these new offices, and my competentcy to discharge the dutys—It is suggested that an Auditor will be appointed instead of accountants, and that an appointment here would be honorable and yeelding a support—It is unusual I know for medical men to understand business of this kind, but I have receiv’d a regular education in accounts and know myself capable! The office of Superintendant in the City has been recommended to me as desireable; and my Friends have stated That as I am interested in the prosperity of the City—as I have been long acquainted with the affairs of it—as I hold no lots in it to make me partial—and as I know most of the inhabitants of the district, You might consider such a person as likely to lessen your own fatigue in this additional duty assigned you by law!—However Sir you may arrange these things I am sure it will be right whether I am included or not; but I must beg leave to declare with candour and sincerity that any office which would amount to a decent support would be a blessing to my Children and myself—permit me also to say that if any information shall be necessary upon those essentials which gives “to Character its stamp” I beg leave to refer you to Robert Smith Genl Smith & Walter Bowie Esqrs with whom I have serv’d in publick life—To Gabriel Duvall and John T. Mason Esqrs who have done with me a great deal of business as lawyers, and who have known my conduct in the most trying situations of difficulty and distress—Or to my neighbours of the oldest standing.
            I have a deputy marshal in Alexandria Mr Lewis Summers who will continue to act until July. However, I will not resign myself unless I can fill some Post; merely that I may keep the old Rotten Vessel afloat ’till she Lawfully sinks.—I will Just add a few words—That under the contemplated constitution A Chancellor was to be appointed and I supposed the Register might do after some time; but (sincerely to my sorrow, for it will hurt the majority in Congress more than all they have done will do them good) it seems the Bill is not to pass! I am Dr Sir with the highest respect and esteem
            yr most Obt Serv	
            Wm Baker
          